“.:YX`ISO[S¥O\`OZ.LB

Clerk for the
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711-2308
23rd December 2015

RE: Docket Sheets _
Ex Parte Zirus, WR-78,395-Ol; WR-78,395-02; WR-78,395-O3

To The Clerk,

I hope this letter finds you well. I am writing to request a copy

of the Docket Sheets for the abo@e styled and numbered cause.

Thank you very much for your time and assistance. Take Care.

Kind Regards,

Scott Zirus #1640002
Robertson Unit
12071 F.M. 3522
Abilene, Texas 79601

RECE|VED lN
COURT OF CR||\/||NAL APPEALS

IEC 28 2015

CC: FILE

Abe| Acosta, C|erk